DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner's amendment was given in an interview with Stefan Koschmeider on 9 February 2021.  
The application has been amended as follows: 
Amend p. 1, line 12 of the specification to read:
ONE, DOI: 10.1371/journal.pone.0221491 (August 23, 2019) which is incorporated

Amend claim 2 as follows:
The method of claim 1, wherein the ECAPed and SMATed ultrafine grained titanium sample improves a cell viability of the titanium sample by 5% - 10% in comparison to the titanium sample before the ECAPing and SMATing.

Amend claim 13 as follows:
The method of claim 1, further comprising: lubricating the titanium sample with molybdenum disulfide during the ECAPing.

Amend claim 14 as follows:
The method of claim 1, further comprising: a plunger to move the titanium sample along a sample passing channel used in the ECAP with a punch speed within a range of 1 millimeter/second (mm/s) to 4 mm/s.


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
Attarilar et al. in "Functionally graded titanium implants: Characteristic enhancement induced by combined severe plastic deformation" (2019) and US 2016/0108499 (US '499) remain the closest prior art.  
Attarilar et al. disclose a method of modifying the surface biocompatibility of titanium, comprising: equal-channel angular pressing (ECAP) the titanium sample at 450°C for 4 passes (top p. 4); the sample must be ramped up to the pressing temperature of 450°C which would therefore result in a preheat of the titanium sample.  This ECAP process results in an average grain size of the pressed of about 500 nm (see sample 4E in Tables 1 and 2, also abstract).  SMAT (i.e., impacting) is undertaken using an electric motor (vibration generator) thereby randomly impacting the surface of the pressed titanium sample with ceramic zirconia shots to refine the grain structure of the surface of the ultrafine grained titanium sample and form a nanostructured region on a portion of the ultrafine grained titanium sample (Fig. 4f) where the nanostructured region extends into the ultrafine grained titanium sample to a depth of 112 µm from the surface of the ultrafine grained titanium sample (abstract).  After the impacting the ultrafine grained titanium sample has improved bone cell proliferation and adhesion in comparison to a surface of the ultrafine grained titanium sample not impacted by the zirconia balls (bottom p. 14).
Attarilar et al. does not disclose ECAPing at 275-325°C nor a vibration frequency of 25-75 Hz, as Attarilar et al. uses a vibration frequency of 6 Hz; there is no suggestion or motivation to alter this frequency.

US '499 does not disclose performing a surface mechanical attrition treatment (SMAT) on an exposed surface of the ultrafine grained titanium sample by impacting the exposed surface of the ultrafine grained titanium sample with ceramic zirconia shots with a vibration generator in a random manner, wherein performing the SMAT forms a nanostructured region on a portion of the ultrafine grained titanium sample, wherein the nanostructured region extends into the ultrafine grained titanium sample to a depth ranging from 100-125 µm from the exposed surface of the ultrafine grained titanium sample, and wherein the vibration generator operates at a frequency of 25-75 Hz.
	Therefore, it would not have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to modify the method of Attarilar et al. or US '499 to perform the claimed method.
	In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /C.D.M./Examiner, Art Unit 1732
                                                                                                                                                                                            /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732